Citation Nr: 0124716	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
April 1946 and from March 1950 to April 1953.  He is 
represented in this appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
2000, by the Columbia, South Carolina Regional Office (RO), 
which granted service connection for residuals of frostbite 
of the right and left foot, each evaluated as 10 percent 
disabling, effective October 27, 1998; the RO also increased 
the evaluation for pes planus from 10 percent to 30 percent, 
effective October 27, 1999.  However, the May 2000 rating 
action denied the veteran's claims for increased ratings for 
right knee and low back disorders.  That rating action also 
denied the veteran's claim of service connection for 
residuals of frostbite of the hands and hearing loss, as well 
as a claim of entitlement to a total disability rating based 
on individual unemployability.  The notice of disagreement 
with this determination was received in May 2000.  The 
statement of the case was issued in September 2000.  The 
substantive appeal was received in October 2000.  The appeal 
was received at the Board in December 2000.  

On July 18, 2001, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board in 
Washington, D.C.  A transcript this hearing is of record.  At 
his hearing, the veteran submitted additional evidence, and 
waived his right to initial review by the RO.  See 38 C.F.R. 
§ 20.1304 (2000).  

During the July 2001 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This matter 
has not yet been addressed and, thus, is referred back to the 
RO for proper action.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for hearing loss and an 
increased rating for a right knee disorder will be addressed 
in the remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran currently has residuals of frostbite of the 
hands incurred in service.  

3.  The veteran's bilateral pes planus is not manifested by 
more than severe symptoms, and the record does not show there 
is marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation.  

4.  The veteran's residuals of frostbite of the right foot 
are productive of neuropathic pain, numbness, and cold 
sensitivity, plus nail abnormalities, decreased sensation, or 
hyperhidrosis, with X-ray evidence of osteoarthritis.  

5.  The veteran's residuals of frostbite of the left foot are 
productive of neuropathic pain, numbness, and cold 
sensitivity, plus nail abnormalities, decreased sensation, or 
hyperhidrosis, with X-ray evidence of osteoarthritis.  

6.  The veteran's low back disorder is manifested primarily 
by characteristic pain on motion, with forward flexion to 75 
degrees.  There is no muscle spasm on extreme forward 
bending, loss of lateral spine motion, listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or abnormal 
mobility on forced motion.  

7.  Service connection is in effect for the following 
disabilities: bilateral flat feet, evaluated as 30 percent 
disabling; postoperative residuals of arthrodesis, right 
ankle and foot, evaluated as 30 percent disabling; residuals 
of frostbite of the left foot, evaluated as 30 percent 
disabling; residuals of frostbite of the right foot, 
evaluated as 30 percent disabling; low back disorder, 
evaluated as 10 percent disabling; status post right knee, 
evaluated as 10 percent disabling; and residuals of frostbite 
of the hands.  The combined rating is 80 percent, with 
bilateral factor of 6.4% added for disabilities of the feet.  

8.  The veteran has completed high school, attended college 
for two years, and has had occupational experience as an 
insurance salesman; he last worked full-time in April 1981.  

9.  The veteran's service-connected disabilities render him 
unable to obtain and maintain any form of substantially 
gainful employment consistent with his education and 
industrial background.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, residuals of 
frostbite of the hands were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 3.303 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2000).  

3.  The criteria for a 30 percent evaluation for residuals of 
frostbite of the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5107; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7122 (2000).  

4.  The criteria for a 30 percent evaluation for residuals of 
frostbite of the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7122 (2000).  

5.  The criteria for a rating in excess of 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. Part 4, 4.20, Diagnostic 
Code 5295 (2000).  

6.  The requirements for a total rating based on 
unemployability due to service-connected disabilities are 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records for the period of service, from 
June 1944 to April 1946, are negative for any complaints, 
findings, or diagnosis of pes planus or frostbite of the 
hands or feet.  The enlistment examination for the second 
period of service, conducted in March 1950, reflect a finding 
of second degree pes planus, bilaterally.  The veteran was 
seen in October 1952 for complaints of tenderness on the 
bottom of his heels and soles; he reported being on his feet 
most of the day.  No pertinent diagnosis was noted.  

In December 1952, the veteran was seen at an orthopedic 
clinic for complaints of painful feet after standing on 
concrete floors for long periods of time; he also reported 
pain particularly in the arches of his feet.  Examination 
revealed mild pes planus; Thomas Heels were prescribed.  On 
the occasion of his separation examination in April 1953, it 
was noted that the veteran had occasional foot trouble 
related to prolonged standing, with slight benefit from 
Thomas Heels; he was still symptomatic.  

Post service medical examinations in November and December 
1953 reflect evaluation for headaches and other neurological 
complaints unrelated to the disabilities at issue.  

The veteran was admitted to a VA hospital in April 1971, at 
which time it was noted that he had a history of bilateral 
pes planus more marked on the right.  The veteran underwent 
transposition of the posterior tibial tendon and removal of 
the accessory navicular bone; postoperatively, a cast was 
applied.  The pertinent diagnoses were pes planus, 
bilaterally; and accessory navicular on the right.  The 
veteran was readmitted to a hospital in July 1971 with the 
chief complaints of a painful left foot; he had some mild 
pain with weight bearing.  He was admitted for the taking of 
shoe molds so that corrective shoes might be applied.  The 
pertinent diagnoses were painful left foot; fitting of shoe 
mold; and postoperative tendon transfer.  

Private treatment reports dated from February 1972 to March 
1972 indicate that the veteran had been wearing "space 
shoes" and had worn them medially over the area of the 
accessory navicular where he had a small bursa; he was unable 
to carry out daily activities.  In February 1972, it was 
noted that the veteran had marked valgus and tenderness of 
the navicular and talonavicular joint; x-ray study of the 
feet showed degenerative changes across the mid foot and a 
marked pes planus.  The veteran was admitted to a hospital in 
March 1972, at which time he underwent a triple arthrodesis.  
On the occasion of a VA examination in June 1972, the veteran 
complained of marked pain of the right foot requiring walking 
with a right crutch.  The veteran also reported swelling in 
the right foot since his surgery.  

Examination of the feet revealed well-healed scars and 
nonsymptomatic surgical scars on the right foot.  The right 
longitudinal arch showed marked pes planus with aversion and 
the left foot had moderate pes planus without eversion.  The 
veteran was not wearing arch support of the right foot, but 
he wore support on the left foot.  He walked with a right 
limp and used a right crutch.  He was unable to rise on the 
right toes or walk on the right heel.  The pertinent 
diagnosis was flat feet, bilaterally, postoperative 
residuals, right, including limitation of motion of the right 
ankle.  

Other medical evidence of record dated in the 1970's and 
1980's, including private as well as VA treatment and 
examination reports, show that the veteran received 
continuous follow up evaluation and treatment for ongoing 
foot problems, with secondary degenerative arthritic changes.  
These records also show that the veteran began receiving 
clinical evaluation and treatment for complaints of back 
pain.  During a VA compensation examination in November 1972, 
it was noted that due to a quarter to a half-inch shortening 
of the right lower extremity, the veteran was complaining of 
back pain as an adjunct to the residuals of his flat feet.  
X-ray study of the lumbosacral spine revealed minimal 
hypertrophic changes involving all lumbar vertebrae.  No 
pertinent diagnosis or opinion was offered regarding the 
back.  A lumbar myelogram performed in February 1973 revealed 
hemilaminectomy of the L5 right with excision of herniated 
nucleus pulposus.  

In a medical statement from Frank W. Clippinger, M.D., dated 
in April 1973, he stated that there was a relationship 
between the veteran's back disorder and his service-connected 
foot disorder in terms of aggravation of the back secondary 
to his limp.  During a VA compensation examination in May 
1973, the veteran complained of pain in the lower back that 
was aggravated by stooping and bending.  Following an 
evaluation of the back, the examiner opined that there was no 
relation of the veteran's service-connected flat feet and 
right ankle arthrodesis to a lumbar herniated nucleus 
pulposus and now presented with postoperative residuals.  The 
pertinent diagnosis was postoperative residuals, lumbar 
herniated nucleus pulposus.  In a medical statement from M.S. 
Mahaley, Jr. M.D., dated in March 1974, he reported treating 
the veteran at Duke Hospital for ruptured disc at L5-S1 on 
the right in February 1973.  Dr. Mahaley opined that the back 
disorder was not due to or the result of the foot deformity 
or right ankle fusion, but that the later may have aggravated 
the back disorder.  In other medical statements dated in 
December 1974, Dr. Frank W. Clippinger continued to express 
the opinion that there was a relationship between the 
veteran's foot problem and his current back disorder.  

In December 1974, the veteran underwent talonavicular 
arthrodesis and excision of an interdigital neuroma.  In 
January 1982, the veteran underwent neurolysis of the sural 
nerve.  

A VA examination in January 1983 revealed slight flattening 
of the longitudinal arches bilaterally; no other deformities 
of the feet were noted.  The right ankle had good movement on 
dorsiflexion and plantar flexion, but he had no inversion or 
eversion of the ankle.  The pertinent diagnoses were pes 
planus, and postoperative arthrodesis of the right ankle and 
foot.  

Of record is an administrative decision from the Social 
Security Administration (SSA), dated in January 1983, in 
which it was found that the veteran had not engaged in 
substantial gainful activity since April 30, 1981.  It was 
determined that the veteran did not have the residual 
functional capacity to perform any work activity on a regular 
and sustained basis.  It was indicated that his inability to 
maintain suitable employment was the result of pain in the 
feet and back.

The veteran was accorded a special VA orthopedic examination 
in March 1984, at which time it was observed that he walked 
with a cane.  The impression was chronic right foot pain, 
status post multiple operations with mild degenerative 
changes at the level of the tibiotalar joint in the right 
ankle.  The veteran was also afforded a neurological 
examination in March 1984.  He reported chronic pain in the 
back.  The examiner stated that the veteran had a history 
consistent with low back pain and radicular components into 
the legs; he noted that neurological examination showed no 
definite motor deficits, but there was sensory deficit in the 
right leg consistent with radiculopathy in the lower lumbar 
dermatomes.  The examiner also noted that chronic pain was an 
issue in the veteran's disability, and he was taking several 
medications for the pain.  

The veteran was afforded a VA compensation examination in 
July 1986 for evaluation of right foot and low back pain.  
The veteran reported constant right foot pain; he also 
reported constant severe low back pain.  The lumbar spine 
showed a well-healed midline scar, with mild tenderness over 
the spinous processes.  He had a limited range of motion and 
flexion-extension; he experienced a great deal of pain with 
lateral bending.  Examination of the ankle revealed 
tenderness in the sinus tarsi region with medial and lateral 
well-healed scars.  He was neurovascularly intact.  X-ray 
study revealed well-healed triple arthrodesis, right foot.  
The pertinent diagnoses included right foot pain, status post 
arthrodesis; the examiner noted that the right foot pain 
apparently stemmed from flat feet developed during military 
service.  The examiner also noted that the veteran had 
considerable pain and disability of the lumbar spine 
secondary to two laminectomies and L4-S1 fusion.  

VA treatment reports dated from August 1989 to September 1991 
show that the veteran was seen for a clinical visit in May 
1990, at which time he reported a long history of 
degenerative joint disease of the left index finger, 
gradually worsening, with occasional severe pain and 
increased difficulty using the left hand.  X-ray study of the 
hand revealed degenerative joint disease.  In August 1991, 
the veteran underwent arthroplasty of the left thumb; 
postoperatively, he was placed in a splint then changed to a 
cast thumb spike.  VA medical records dated from November 
1992 to January 1993, indicating that the veteran received 
clinical evaluation and treatment for a right knee disorder.

A VA outpatient treatment report indicates that the veteran 
was seen at a clinic in May 1997 with complaints of pain in 
the right foot.  Examination of the right foot revealed well-
healed scars.  The heel was in slight valgus.  Range of 
motion was 32 degrees of plantar flexion, and 15 degrees 
dorsiflexion.  X-ray study revealed progressive arthritis of 
the right foot.  

Received in October 1999 were several statements from 
individuals who served with the veteran during his first tour 
of active duty.  These individuals reported being stationed 
at Camp Lucky Strike during the winter of 1944 to 1945, where 
the weather was wet and freezing, and they only had a 
potbellied stove for heat.  These individuals also reported 
being assigned one combat boot that remained wet and cold 
until warm weather arrived; as a result, many of them 
suffered from frostbite, especially the veteran who also 
suffered a bout of pneumonia.  

The veteran was afforded a VA compensation examination in 
November 1999, at which time he indicated that he underwent a 
triple arthrodesis for the right ankle pain, which did not 
help much.  The veteran also complained of low back pain; he 
noted that the pain was constant and was aggravated by 
activity.  On examination, active range of motion of his feet 
and ankles in dorsiflexion were 20 degrees bilaterally, 
plantar flexion was 45 degrees bilaterally, eversion was 0 on 
the right and 20 degrees on the left; inversion was 0 on the 
right and 30 degrees on the left, and abduction was 10 
degrees bilaterally, while adduction was 20 degrees 
bilaterally.  The examiner noted that those ranges were 
normal for the feet.  Sensation was intact to pinprick and 
light touch over the lower extremity dermatomes except for 
both feet, which the veteran stated was due to frostbite that 
he suffered many years ago.  Great toe dorsiflexion was 5/5.  
There was no pain on palpation of the lumbosacral spine.  

There was no evidence of any muscle spasm or fasciculation of 
the lumbosacral paraspinal muscles.  Active range of motion 
of the lumbosacral spine in flexion was 75 degrees, extension 
was 30 degrees, lateral flexion was 35 degrees bilaterally, 
and this was normal range of motion for the veteran's 
lumbosacral spine.  Gait was completely non-antalgic without 
the use of any assistive device.  There was no limp; however, 
it was apparent that the veteran had moderately severe pes 
planus bilaterally.  There were no other focal neuromuscular 
deficits.  The pertinent diagnoses were pain in the low back, 
and flat feet with the focal findings being pes planus 
bilaterally.  

The veteran was again seen in March 2000 for a special VA 
examination for evaluation of the residuals of frostbite of 
the feet.  It was noted that from January to February 1945, 
the veteran was in a winter environment where he suffered 
frostbite of the fingers and feet as well as pneumonia.  It 
was also noted that the soldiers in that area were unable to 
keep their shoes and socks dry, that they had insufficient 
heat, and that the veteran was recognized as suffering from 
frostbite as well as pneumonia; he was rewarmed and treated 
by the field medical personnel.  

The veteran stated that both his hands and feet continued to 
be problematic, the hands less so than the feet.  Regarding 
his feet, he had had multiple surgeries on his feet.  He also 
had significant problems with pes planus and chronic fungal 
infections.  The veteran indicated that his feet were painful 
with burning and tingling; he noted episodic sharp pain that 
was unprovoked but occurred primarily at night when lying 
down.  The veteran also indicated that his feet felt cold all 
the time and never warm; he noted that they were very 
sensitive to the touch and he wore a size larger shoe just so 
that his foot does not have forced contact with the shoe.  
The veteran reported similar problems with his hands, but 
slightly less in severity; he stated that he had decreased 
dexterity.  The veteran reported pain primarily at the 
fingertips to the first joint and felt generalized stiffness.  

On examination, it was observed that the veteran had obvious 
discomfort in moving that was in part because of his multiple 
orthopedic problems.  His pulses were 2+ throughout and very 
strong in both lower and upper extremities.  He showed an 
isolated inadequate perfusion at the right ulnar surface of 
the wrist.  There was no venous distention and no appreciable 
bruit or varicosities.  The temperature of the extremities 
was warm.  The color of both hands and feet was red.  

The veteran's skin was smooth with diminished hair 
distribution.  Nail beds had adequate capillary refill.  No 
edema was noted.  Range of motion of the hands was full; they 
were warm, and sensation was normal to pinprick.  There was 
no tenderness elicited.  There was decreased ulnar perfusion 
on the right; otherwise the strength was 5/5.  Range of 
motion in the feet was full, except that he was unable to 
invert or evert on the right due to the triple arthrodesis to 
the right ankle.  He had decreased sensation to pinprick at 
the toes #1 to #4 bilaterally, and a hypersensitivity to toe 
#5.  He had decreased proprioception and isolation at the 
left great toe.  It was noted that he had moderate to severe 
pes planus.  His gait was very stiff with short steps; his 
balance was markedly compromised as well as his coordination.  

At his personal hearing in July 2001, the veteran testified 
that the winter of 1944 and 1945 was one of the coldest in 
history in Europe, and frostbite was a common injury during 
his period of active duty.  The veteran related that he was 
assigned as a radioman in an artillery battalion and was 
required to use a code key, which meant that his hands were 
constantly exposed to the cold.  He veteran reported that the 
biggest problem he now had was with dexterity; he noted that 
he dropped approximately half of what he picked up.  He also 
reported that he had numbness and tingling in the fingertips; 
he noted great pain in his fingers during cold weather 
especially at night.  

The veteran maintained that the residuals of frostbite of his 
feet were much worse than reflected by the current 
evaluations.  He stated that he experienced burning, stinging 
and tingling sensation in his toes.  He also reported 
constant sweating and sharp pains in his feet that cause 
difficulty with ambulation.  The veteran noted that his 
toenails were discolored, and he had fungus as a result of 
trench foot.  He further noted that walking and standing for 
any significant period caused constant pain; he stated that 
he often had difficulty with weight bearing especially on the 
right foot.  The veteran reported using arch supports, 
braces, and a cane.  He contended that while he had 
approximately nine operations on his feet, he currently had 
more pain and more difficulty in his movement.  

Submitted at the hearing were private treatment reports dated 
from September 1983 to March 2001, most of which were 
previously discussed above.  During a clinical visit in March 
1997, the veteran complained of aching and pain in the right 
foot where he had had a triple arthrodesis; he also 
complained of pain across the midfoot especially with weight 
bearing and occasionally at night.  The pertinent diagnosis 
was midfoot arthritis, right.  The examiner recommended shoe 
inserts for support of the mid-foot to try to alleviate the 
symptoms.  

During a clinical visit in November 1999, the veteran 
complained of pain of the distal aspect of the digits when 
walking and wearing shoe gear.  The veteran also complained 
of thickened nails as well as periodic numbness, burning, and 
tingling of the toes and feet.  He also complained of a 
painful area with apparent thickening of the skin on the 
plantar aspect of both feet.  It was noted that he was a 
known diabetic.  The pertinent diagnoses were dystrophic 
nails and painful benign hyperkeratosis plantar aspect of 
both feet; the nails on both feet were debrided.  The veteran 
received follow up evaluation for problems involving the 
toenails.  A clinic note in January 2000 reported that he 
continued to be bothered by degenerative changes in the 
forefoot, which were a direct result of the injury and 
subsequent treatment.  During a clinical visit in March 2001, 
it was noted that the veteran's right foot was in 
considerable valgus; there was pes planus with eversion of 
the forefoot.  X-ray studies revealed advanced arthrosis of 
the small joints of the forefoot; molded shoe inserts were 
prescribed.  

Also submitted at the hearing were several lay statements.  
One statement, dated in February 2001, was from a 1st Sgt. on 
the veteran's battalion, who attested to the fact that many 
soldiers experienced problems with their hands and feet as a 
result of frostbite.  The sergeant related that the veteran 
was one of the radio operators who was striken with frostbite 
of the hands and feet as well as pneumonia.  The sergeant 
reported that the veteran's hands were numb and he was unable 
to operate the radios as they required the use of Morse code 
and he wore his gloves all the time.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the 
September 1996 statement of the case, numerous subsequent 
supplemental statements of the case, April 1997 RO hearing, 
and December 1998 Board remand, provided to both the veteran 
and his representative, specifically satisfy the requirement 
at § 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims.  

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The 
clinical evidence of record contains sufficient information 
to rate the veteran's disabilities according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claims of 
service connection for residuals of frostbite of the hands, 
and increased ratings for pes planus, residuals of frostbite 
of the right foot, and residuals of frostbite of the left 
foot, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed 
disabilities.  In any event, there is no indication in the 
record that VA examiners did not review the veteran's claims 
file.  In fact, several examination reports specifically note 
that the claims file had been reviewed.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  
The Board also notes that the veteran's representative had 
the opportunity to present argument regarding the VCAA in a 
presentation to the Board in September 2001.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis-Service connection for residuals of 
frostbite of the hands.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

After careful review of the evidentiary record, the Board is 
of the opinion that service connection for frostbite of the 
hands is warranted.  The Board notes that the veteran did not 
file a claim of service connection for frostbite for many 
years after service and that the first available objective 
medical finding of frostbite is also not until numerous years 
after service.  However, the record does demonstrate that the 
veteran served on active duty in the Armed Forces, and served 
in Central Europe during the winter of 1945.  Moreover, the 
veteran has submitted several lay statements from fellow 
service officers verifying that he sustained frostbite to his 
hands and feet inservice.  

The conditions described by the veteran as they relate to 
frostbite of his feet would also serve as a basis for 
developing frostbite of the hands.  Furthermore, the March 
2000 VA examiner found residuals of cold injury to the feet 
and hands upon examination.  Specifically, the examiner 
reported a diagnosis of neuropathic pain with possible link 
to early cold trauma likely; he added that x-ray study showed 
significant osteoarthritic changes of the hands and feet, 
which certainly links with the pain experienced by the 
veteran.  

It is noteworthy that service connection has been granted for 
frostbite of the feet based upon the above clinical findings.  
In this regard, the Board finds that the evidence is at least 
in equipoise as to whether the cold injury residuals of the 
hands are also related to service.  For a veteran to prevail 
in his claim it must only be demonstrated that there is an 
approximate balance of positive and negative evidence. In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  In this case, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for frostbite of the 
hands.  Therefore, service connection for frostbite of the 
hands is warranted.  


IV.  Legal analysis-Increased ratings.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2000).  All VA regulations which the face of 
the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2000).  

In rating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established, 
disagreement with an assigned rating is a new claim for 
increase, based on facts different from a prior final claim.  
Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (2000); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  Disability 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  38 C.F.R. § 4.68 (2000).  

While some use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
actual remaining function of the foot, whether the acts of 
balance and propulsion, etc., could be accomplished equally 
well by an amputation stump with prosthesis: (a) Extremely 
unfavorable complete ankylosis of the knee, or complete of 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches (8.9 centimeters) or 
more, will be taken as loss of use of the hand or foot 
involved; (b) complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2000).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.  


A.   Increased rating for bilateral pes planus.

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe 
manifestations, such as objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating when bilateral.  Pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, none of which are 
improved by orthopedic shoes or appliances, will be awarded a 
50 percent schedular evaluation.  

The medical evidence, particularly the report from the 
November 1999 VA examination reveal that the veteran has been 
found to have moderately severe problems with his feet, 
rather than the pronounced symptoms necessary for a 50 
percent evaluation.  Most of the symptoms envisioned for a 50 
percent evaluation under Diagnostic Code 5276 have not been 
reported.  The evidence does not show marked pronation, 
extreme tenderness of plantar surfaces on both feet, marked 
inward displacement or severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
that a 50 percent rating would contemplate.  The recent 
examinations have shown eversion but not pronation.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. 
§§ 4.40, 4.45 and "functional loss" had to be considered in 
evaluating a disability under a diagnostic code pertaining to 
limitation of motion.  However, Diagnostic Code 5276, 
acquired flatfoot, does not evaluate the veteran's foot 
disability with respect to loss of range of motion; 
therefore, sections 4.40 and 4.45, with respect to pain on 
motion, are not applicable. Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
bilateral pes planus, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107.  


B.  Increased rating for residuals of frostbite of the right 
and left foot.

The veteran contends that his service-connected residuals of 
frostbite of the right and left foot are more disabling than 
currently evaluated and warrant a rating in excess of 10 
percent, respectively.  

The veteran's service-connected residuals of frostbite of 
both feet have been rated under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7122, pertaining to cold injury 
residuals.  Under DC 7122, a rating of 30 percent is 
warranted if there is evidence of arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following indications: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, and X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  If 
arthralgia or other pain, numbness, or cold sensitivity, is 
accompanied by only one of the aforementioned indications, a 
rating of 20 percent is warranted.  Id.  If only arthralgia 
or other pain, numbness, or cold sensitivity is present, a 10 
percent rating is warranted.  Id.  Each body part affected by 
cold injury residuals is evaluated separately, and the 
individual ratings are combined in accordance with 38 C.F.R. 
§§ 4.25 and 4.26.  38 C.F.R. § 4.104, DC 7122 (note 2).  
Amputation of fingers or toes and other complications such as 
squamous cell carcinoma or peripheral neuropathy are 
separately evaluated under other diagnostic codes.  38 C.F.R. 
§ 4.104, DC 7122 (note 1).  Other disabilities that have been 
diagnosed as the residual effects of cold injury (e.g., 
Raynaud's phenomenon, muscle atrophy) are also evaluated 
separately, unless they are used to support an evaluation 
under DC 7122.  Id.  

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 30 percent for 
service-connected residuals of frostbite of the right foot 
and the left foot are met, respectively.  The evidence of 
record reflects manifestations of pain and cold sensitivity, 
as well as objective findings of nail abnormalities and x-ray 
findings of osteoarthritic changes, corresponding to the 
applicable rating schedule warranting a 30 percent 
evaluation.  See 38 C.F.R. § 4.104, DC 7122.  

The medical evidence of record reflects consistent subjective 
complaints of pain, numbness and cold sensitivity in both 
feet, thus satisfying a primary indicator of cold injury 
residuals meriting a 30 percent evaluation.  Furthermore, the 
medical evidence of record reflects observations of nail 
abnormalities of both feet, variedly diagnosed as 
onychomycosis and dystrophic toenails, as well as findings of 
decreased sensation in the toes of both feet.  Finally, the 
most recent VA examination in March 2000 reported x-ray 
findings of osteoarthritic changes in both feet.  Based on 
current clinical findings, the preponderance of the evidence 
is in support of increased ratings for residuals of frostbite 
of the right and left foot.  Therefore, 30 percent 
evaluations are warranted for residuals of frostbite of the 
right and left feet, respectively, and will be granted.  

In accordance with Schafrath, the Board has considered 
whether an evaluation for frozen foot residuals greater than 
30 percent is warranted for either foot under any other 
pertinent diagnostic codes.  However, there is no evidence of 
hypertensive vascular disease, lower-extremity aneurysm, 
traumatic arteriovenous fistula, arteriosclerosis obliterans, 
Raynaud's disease, angioneurotic edema, erythromelalgia, 
varicose veins, or post-phlebitic syndrome that would justify 
a rating in excess of 30 percent under 38 C.F.R. § 4.104, 
Diagnostic Codes 7101, 7111, 7113, and 7114, 7117-7120 
(2000), respectively.  Hence, the Board finds that other 
diagnostic codes do not provide a basis for a rating of 
frozen foot residuals for either foot condition that is 
greater than the 30 evaluation granted herein.  

Moreover, in light of the fact that the veteran is also 
service-connected for postoperative residuals of arthrodesis 
of the right ankle and foot, bilateral pes planus, and status 
post right knee disorder, a 30 percent rating is assigned to 
the residuals of frostbite of the right and left foot, 
respectively, subject to the amputation rule which prohibits 
compensation in excess of 40 percent for disability below the 
knee.  38 C.F.R. § 4.68 (2000).


C.  Increased rating for a low back disorder.

The RO has assigned a 10 percent rating for the veteran's 
service-connected low back disorder in conjunction with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, as analogous to Diagnostic 
Code 5295.  This diagnostic code provides the rating criteria 
for impairment resulting from lumbosacral strain.  

According to this Diagnostic Code provision, a noncompensable 
evaluation is assigned when the lumbosacral strain manifests 
only slight subjective symptoms only.).  A 10 percent 
evaluation is warranted when the lumbosacral strain results 
in characteristic pain on motion.  A 20 percent evaluation is 
appropriate when the lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending as well as loss of 
lateral spine motion, unilateral, in standing position.  The 
maximum 40 percent rating evaluation is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 4.20, 
4.71A, Diagnostic Codes 5295.  

Additionally, Diagnostic Code 5292 provides for the 
evaluation of impairment resulting from limitation of motion 
of the lumbar spine.  According to this code, where the 
limitation of motion of the lumbar spine is slight, a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5292 
(2000).  When the limitation of motion of the lumbar spine is 
moderate, a 20 percent evaluation is warranted.  Id.  When 
the limitation of motion of the lumbar spine is found to be 
severe, a 40 percent evaluation is assigned.  Id.  

Diagnostic Code 5289 provides that ankylosis of the lumbar 
spine if unfavorable warrants a 50 percent evaluation and if 
favorable a 40 percent evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

To summarize, the veteran's statements describing the 
symptoms associated with his low back disorder are considered 
competent evidence.  However, these statements must be viewed 
in conjunction with the objective medical evidence and the 
pertinent rating criteria.  

The findings of the most recent VA examination in November 
1999 revealed subjective complaints of back pain, but 
objective findings showed a full range of motion in the back, 
with no spasm or tenderness noted in the lumbar spine.  As 
such, the veteran's back pathology is not shown by the 
evidence to produce symptoms more closely resembling those 
matching the criteria for a 20 percent evaluation under DC 
5295.  The evidence of record shows that on examinations the 
veteran has been noted to have an essentially normal range of 
motion and no muscle spasm.  A higher evaluation under DC 
5295 envisions some limitation of lateral bending and muscle 
spasm.  It follows that the veteran does not have moderate 
limitation of motion, such as would be necessary for a higher 
evaluation under  DC 5292. 

Regarding intervertebral disc syndrome, some symptomatology 
has been reported; however, in a decision of May 1976, the 
Board of Veterans' Appeals confirmed the denial of service 
connection for postoperative residuals of ruptured 
intervertebral disc of the lumbar spine.  Therefore, the 
veteran is not service-connected for an intervertebral disc 
syndrome.  Thus, consideration of the veteran's service-
connected disability under Code 5293 is not warranted.  

While the veteran was reported to have pain in the low back, 
the examiner did not find that this pain caused any 
limitation of motion.  Therefore a higher evaluation is not 
warranted on the basis of functional impairment.  38 C.F.R. 
§§ 4.40, 4.45.

In sum, there is no basis for an increased rating for the 
veteran's service-connected low back disorder under any code 
of the VA's Schedule for Rating Disabilities.  As the 
preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for his low back disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


D.  Total disability rating.

To warrant a total rating based on unemployability, the 
veteran's service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  
The Board notes that the veteran is service-connected for 
multiple disabilities, including bilateral pes planus, 
residuals of frostbite of the hands and both feet, a right 
knee disorder, a low back disorder, and postoperative 
residuals of arthrodesis of the right ankle and foot.  The 
veteran's combined schedular evaluation is 80 percent.  

According to a December 1999 VA Form 21-8940, the veteran has 
completed high school and two years of college; he had 
experience working as an insurance salesman.  The evidence on 
file indicates that he apparently last worked full-time in 
April 1981, and he became too disabled to work on May 1, 
1981.  He had experience working as an insurance salesman.  
An administrative decision from the SSA, dated in January 
1983, established that the veteran had had problems with his 
back and both feet since 1972.  SSA also found that the 
veteran had not engaged in substantial gainful activity since 
April 30, 1981.  It was determined that the veteran did not 
have the residual functional capacity to perform any work 
activity on a regular and sustained basis.  The basis of the 
veteran's inability to work was pain from the feet and back.  
Since service connection has now been established for these 
disabilities, the SSA decision constitutes credible evidence 
that his service-connected disabilities preclude him from 
maintaining gainful employment consistent with his education 
and occupational experience.

The veteran has complained of pain and functional limitation 
due to his service-connected musculoskeletal disabilities, 
and VA examination reports have shown evidence of pain and 
functional limitation of the back, hands, and ankles.  He 
also has problems with his feet, which he has indicated can 
sometimes be significant.  

Inasmuch as the only credible and competent evidence is to 
the effect that service connected disabilities preclude him 
from obtaining and maintaining substantially gainful 
employment, the veteran is entitled to a total rating based 
on unemployability.  


ORDER

Service connection for residuals of frostbite of the hands is 
granted.  

An increased rating in excess of 30 percent for bilateral pes 
planus is denied.  

An increased evaluation, 30 percent, for residuals of 
frostbite of the right foot, is granted subject to 
controlling laws and regulations applicable to the payment of 
monetary benefits.  

An increased evaluation, 30 percent, for residuals of 
frostbite of the left foot, is granted subject to controlling 
laws and regulations applicable to the payment of monetary 
benefits.  

An increased rating in excess of 10 percent for a low back 
disorder is denied.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

A.  Service connection for hearing loss.

The veteran contends, in essence, that he developed bilateral 
hearing loss as a result of exposure to acoustic trauma 
during service.  The record confirms that the veteran was a 
radio operator and he has testified as to his exposure to 
enemy artillery and machine gun.  At his personal hearing in 
July 2001, the veteran indicated that he had no hearing 
problems at the time of his entry into military service.  The 
veteran reported that the was in a radio truck which was 
located approximately 50 to 100 yards directly in front of 
three firing batteries of 155 mm cannons; he noted that at 
one point, they blew the tarp right off the truck.  The 
veteran indicated that he was in close proximity to the 
muzzle blast, and realized that he had difficulty hearing.  
The veteran explained that, after service, he was employed as 
a life insurance salesman and never worked in a high noise 
environment.  

Of record are VA treatment records dated from August 1989 to 
September 1991 which show that the veteran underwent an 
audiological evaluation in September 1991, at which time he 
was diagnosed with mild sensorineural hearing loss in the 
right ear with excellent speech discrimination and mild 
sensorineural hearing loss of the left ear.  While the 
veteran was found to have a hearing loss for VA purposes, the 
examiner did not provide an opinion as to the etiology of the 
veteran's hearing loss and whether it was related to service.  
Such an opinion is necessary under the VCAA.  

B.  Increased rating for a right knee disorder.

The Board observes that VA's duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In this regard, the Board notes that the 
November 1999 VA examiner recommended that the veteran 
undergo an x-ray study of the right knee.  A review of the 
claims file reveals that no such testing is of record.  

In addition, although the veteran complaints of constant pain 
in the right knee, especially with ambulation, it is unclear 
from the examination report whether the veteran has 
additional limitation of motion due to pain or other 
functional factors.  See 38 C.F.R. §§ 4.40, 4.45.  It is also 
unclear whether the veteran experiences instability or 
subluxation.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for bilateral hearing loss and a 
right knee disorder since his separation 
from service.  Of particular interests 
are treatment records from Dr. Carol H. 
Davis, in Georgetown, South Carolina.  
After securing any necessary releases, 
the RO should obtain copies of all 
treatment records referred to by the 
veteran, which have not been previously 
obtained.  These records should then be 
associated with the claims file.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA otolaryngological examination to 
determine the nature and etiology of any 
current hearing loss.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings and 
pertinent history (particularly, specific 
information concerning the veteran's in- 
and post-service noise exposure) should 
be set forth in detail.  Following 
examination of the veteran, and 
consideration of his pertinent history, 
the physician should render an opinion as 
to whether it is at least as likely as 
not that the veteran's current hearing 
loss is in any way related to his active 
military service, to include any aural 
and/or acoustic trauma experienced 
therein.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.  

3.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the present 
severity of his service-connected right 
knee disorder.  The claims folder must be 
made available to the examiner prior to 
the examination and the examiner should 
indicate that a review of the claims 
folder was accomplished.  All indicated 
tests are to be performed, to include MRI 
and radiographic studies.  All findings 
should be reported in detail, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  

It should be ascertained whether there is 
any instability of the knee.  If there is 
instability, the examiner should express 
an opinion as to its severity.  

The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement service connection for 
bilateral hearing loss and an increased 
rating for a right knee disorder.  If any 
determination remains adverse to the 
veteran, both he and his representative 
should be provided a Supplemental 
Statement of the Case which summarizes 
the pertinent evidence, applicable laws 
and regulations, and reflects detailed 
reasons for the decision.  They should 
then be afforded a reasonable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual for 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



